Exhibit 10.15

 

Republic Property Trust

 

Non-Employee Trustee Compensation Policy

 

The Board of Trustees of Republic Property Trust (“Republic”) has approved the
following policy which establishes compensation to be paid to non-employee
trustees (“Trustees”) of the board of trustees (the “Board”) of Republic,
effective upon completion of the initial public offering (the “IPO”) of
Republic’s common shares of beneficial interest, par value $.01 per share
(“Common Shares”), to provide an inducement to obtain and retain the services of
qualified persons to serve as members of the Board.

 

1.  Trustees’ Fees.  Each Trustee of Republic shall be entitled to an annual
trustees’ retainer fee in the amount of $50,000 per year, for so long as he or
she shall remain a Trustee of the Board (the “Annual Retainer”).  The Annual
Retainer shall be paid for the period from January 1 through December 31 of each
year, and shall be paid quarterly in arrears as of the last day of each calendar
quarter.  If a Trustee dies, resigns or is removed from the Board during any
quarter, he or she shall be entitled to a cash payment or a pro rata basis
through his or her last day of service.  Each Trustee who is first appointed or
elected to the Board after the date of the adoption of this policy shall receive
a pro rata portion of his or her first quarterly installment of the Annual
Retainer based on the number of days of service as a Trustee in the applicable
quarter.  Each Trustee may elect to receive all or any portion of his or her
Annual Retainer in the form of Common Shares.  The number of Common Shares
issued to a Trustee making this election shall be equal to the amount of the
Annual Retainer (or installment thereof) to be received in the form of Common
Shares divided by Fair Market Value (as defined in the Republic Property Trust
2005 Omnibus Long-Term Incentive Plan (the “Plan”)) of the Common Shares as of
the close of trading on the New York Stock Exchange on the date immediately
preceding the date of payment of the Annual Retainer (or installment thereof).

 

2.  Common Share Grants.

 

(a)           Initial Grant.  Each Trustee shall be entitled to an initial grant
of 4,340 Common Shares (with the exception of Mr. Richard L. Kramer, who shall
be entitled to a grant of 2,893 Common Shares) (the “Initial Trustee’s Share
Grant”).  Each Initial Trustee’s Share Grant shall be made pursuant to and in
accordance with the Plan and subject to the terms and conditions thereof.   Each
Initial Trustee’s Share Grant shall be made on the date of the initial closing
of the IPO.  The Initial Trustee’s Share Grant granted pursuant hereto shall be
fully vested immediately upon such grant.

 

(b)           Cash Bonus in Connection with the Initial Grant.  In connection
with the Initial Grant, each Trustee shall receive a cash bonus in the amount of
$43,397 (with the exception of Mr. Richard L. Kramer, who shall receive a cash
bonus of $28,932).  This cash bonus will be withheld by the Company, to the
extent necessary, to pay the withholding taxes incurred by the Trustee in
connection with the grant of the Restricted Shares and the payment of such cash
bonus.

 

--------------------------------------------------------------------------------


 

3.  Meeting Fees.  Each Trustee shall be entitled to a fee of $500 for each
Board meeting attended via teleconference ($1000, in the case of Board meetings
attended by the Trustee in person), commencing on the date of the initial
closing of the IPO.

 

4.  Additional Fees for Committee Chairs.  In addition to the amounts described
in Sections 1 through 3 above, (a) the Trustee who is the chairman of the Audit
Committee of the Board shall be entitled to an additional amount of $7,500 per
year, (b) the Trustee who is the chairman of the Compensation Committee of the
Board shall be entitled to an additional amount of $5,000 per year, and (c) the
Trustee who is the chairman of the Nominating and Corporate Governance Committee
of the Board shall be entitled to an additional amount of $5,000 per year, in
each case, for so long as he or she remains chairman of his or her respective
committee of the Board, commencing on the date of the initial closing of the
IPO.

 

5.  Expenses.  Upon presentation of documentation of such expenses reasonably
satisfactory to Republic, each Trustee shall be reimbursed for his or her
reasonable out-of-pocket business expenses incurred in connection with attending
meeting of the Board, or in connection with other Board business.

 

6.  Deferred Compensation Plan.  Pursuant to the terms and conditions of the
Republic Property Trust Trustee Deferred Compensation Plan, each Trustee may
elect to defer all or a portion of his or her Annual Retainer or fees pursuant
to Sections 3 and 4.

 

--------------------------------------------------------------------------------


 

7.  Amendments.  The Board shall review this policy from time to time to assess
whether any amendments in the type and amount provided herein should be adjusted
in order to fulfill the objectives of this policy.

 

--------------------------------------------------------------------------------